Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 9, and 15 of the current application teach similar subject matter as the prior art of Al Hasan et al. (US 2019/0034416), Dubey et al. (US 2019/0325088), and Dubey et al. (US 2019/0325628).   However the prior art fails to teach “predicting the state for a respective time step by defining the one or more landmarks associated with the respective time step, wherein generating the state context vector and predicting the state are based upon a combination of a result of encoding the one or more word representations in at least one of the forward direction or the backward direction within the sentence, the one or more word representations and the state predicted during a prior time step” as recited in claim 1, “predict the state for a respective time step by defining the one or more landmarks associated with the respective time step, wherein the computer program code instructions configured to generate the state context vector and predict the state are based upon a combination of a result of encoding the one or more word representations in at least one of the forward direction or the backward direction within the sentence, the one or more word representations and the state predicted during a prior time step” as recited in claim 9, and “predict an action and a state for a respective time step, wherein the action is predicted based upon the action context vector and the state context vector and the state is predicted based upon a combination of a result of encoding the one or more word representations in at least one of the forward direction or the backward direction within the sentence, the one or more word representations and the state predicted during a prior time step” as recited in claim 15.
Claims 2-8, 10-14, and 16-20 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCann et al. (US 2018/0349359) discloses a neural network for performing a first natural language processing task.
McCann et al. (US 2018/0373682) discloses natural language processing using context-specific word vectors.
Hashimoto et al. (US 2018/0121787) discloses a joint many-task neural network model for multiple natural language processing (NLP) tasks.
Hashimoto et al. (US 2018/0121788) discloses a deep neural network model for processing data through multiple linguistic task hierarchies.
Hashimoto et al. (US 2018/0121789) discloses training a joint many-task neural network model using successive regularization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SATWANT K SINGH/Primary Examiner, Art Unit 2672